IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,957



                   EX PARTE RAY CHARLES HAWKINS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. IN THE 114TH DISTRICT COURT
                           FROM SMITH COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to twenty years’ imprisonment.

       Applicant contends that his trial counsel rendered ineffective assistance because he failed

to timely file a notice of appeal. The trial court appointed habeas counsel and held a hearing on

Applicant’s claims.

       The trial court has determined that trial counsel failed to timely file a notice of appeal. We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Case No. 4-93-821-A from the 114th Judicial District Court of Smith

County, Texas. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: July 2, 2008
Do Not Publish